CaseCase: 20-40102   Document:
    4:16-cv-00814-ALM-KPJ      00515672839
                          Document           Page: 1 Page
                                    83 Filed 12/14/20 Date Filed:
                                                           1 of 1 12/14/2020
                                                                  PageID #: 5297




                     United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
  LYLE W. CAYCE                                                 TEL. 504-310-7700
  CLERK                                                      600 S. MAESTRI PLACE,
                                                                     Suite 115
                                                            NEW ORLEANS, LA 70130

                              December 14, 2020

 MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
        No. 20-40102     Anthony Teague v. Bobby Lumpkin, Director
                         USDC No. 4:16-CV-814

 The court has granted appellant's motion to reinstate the appeal.
                                    Sincerely,
                                    LYLE W. CAYCE, Clerk



                                    By: _________________________
                                    Donna L. Mendez, Deputy Clerk
                                    504-310-7677
 Ms.   Jessica Michelle Manojlovich
 Mr.   David O'Toole
 Mr.   Anthony David Teague
 Mr.   Patrick Daniel Todd


 P.S. to Mr. Teague; in light of the reinstatement of this appeal,
 all pending motions have been presented to the court for
 consideration. This appeal will not be held in abeyance to allow
 for the filing of a Rule 60(b) motion with the district court.
